12 So. 3d 1289 (2009)
Milton THOMAS, Former Husband, Appellant,
v.
Kathy A. THOMAS, Former Wife, Appellee.
No. 1D09-2534.
District Court of Appeal of Florida, First District.
July 24, 2009.
Betsy S. Holton, Jacksonville, for Appellant.
Amy Newby, Jacksonville, for Appellee.
PER CURIAM.
Upon consideration of the appellant's response to the Court's order of May 28, 2009, the appeal is hereby dismissed. The appellant has failed to demonstrate that the appeal was timely commenced.
WOLF, WEBSTER and CLARK, JJ., concur.